EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Lucas, Registration No. 74,247 on 03/29/2021.

 	The following claims have been amended:
4. (Currently Amended) The one or more computer storage devices of claim 3, wherein the axis control comprises a vertical axis when the visual property selected is a height of the plurality of graphic objects plurality of graphic objects 

5. (Currently Amended) The one or more computer storage devices of claim 3, wherein the axis control comprises a horizontal axis when the visual property selected is a width of the plurality of graphic objects plurality of graphic objects

15. (Currently Amended) The one or more computer storage devices of claim 13, wherein the 

plurality of graphic objects.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 10 and 16 as a whole.  
 	At best the prior arts of record, specifically, Sacerdoti (US 6,188,403) teaches associating variables with axes or other visual features of a graph and presenting the resulting graph with corresponding graphical objects representing the values for the variables; a user can interact with a control on the interface to change the values of a variable e.g., see Sacerdoti Fig. 4, col. 6, line 33 to col. 7, line 57.  Stannard (US 2010/0058250) teaches adjusting graphical objects in a graph that reflects spreadsheet values e.g., see Stannard Figs. 3A-3C, [0027-0028]; Fig. 6, [0031].  New prior art reference Hang (Hang, Erika. “Adobe Illustrator: Creating Chart,” published Feb. 10, 2016, downloaded from http://www.annenbergdl.org/tutorials/adobe-illustrator-creating-charts/, published Feb. 10, 2016) teaches an interface for generating a graph based on a data set and adjusting the position of the graphical objects in the graph e.g., see Hang pages 9, 11-13.   New prior art reference Sauermann (US 7,222,308) teaches it is known to have a slider separate from a chart that can be used to adjust an axis of the chart e.g., see Sauermann Fig. 2, col. 3, lines 22-29; col. 2, lines 6-11; col. 1, lines 62-67.   New prior art reference Moore (R. Moore, “The Building Blocks of UI Design with Adobe Illustrator,” published Aug. 23, 2012, downloaded 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 10 and 16 as a whole.

 	Thus, independent claims 1, 10 and 16 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information 

/ERIC J YOON/Primary Examiner, Art Unit 2143